      Case 1:17-cv-02192-JGK-RWL Document 165 Filed 06/14/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
CORNELL HOLDEN and MIGUEL MEJIA, on                :
behalf of themselves and all others similarly      :
situated,                                          :
                                                   :
                                Plaintiffs,        :            1:17-cv-02192-JGK-RWL
                                                   :
        -against-                                  :            PLAINTIFFS’ NOTICE OF
                                                   :            MOTION FOR
THE PORT AUTHORITY OF NEW YORK AND :                            CLASS CERTIFICATION
NEW JERSEY; THE PORT AUTHORITY                     :
POLICE DEPARTMENT; and MICHAEL                     :
OPROMALLA, SHAUN KEHOE, JOHN TONE, :
JORDAN ESPOSITO, MICHAEL DEMARTINO, :
RICHARD AYLMER, PAUL MILLER, JOHN                  :
FITZPATRICK, PAUL O’DELL and OFFICERS :
JOHN DOE 1-97, sued in their individual capacities :
and official capacities as officers of the Port    :
Authority Police Department,                       :

                     Defendants.
------------------------------------X


       PLEASE TAKE NOTICE THAT, upon this Notice of Motion, and the concurrently filed

documents, including the Memorandum of Law, and the supporting declaration of Seth E. Spitzer

and the exhibits attached thereto, and upon other records on file in this matter and all of the papers

and proceedings heretofore had herein, and upon any further material and argument presented to

the Court at the time of any hearing or oral argument, Plaintiffs Cornell Holden and Miguel Mejia,

on behalf of themselves and the putative class, will move this Court, before the Hon. Robert W.

Lehrburger, at the United States Courthouse, 500 Pearl St., New York, New York, for an Order

granting class certification in favor of Plaintiffs and against Defendants The Port Authority of New

York and New Jersey, the Port Authority Police Department, and Michael Opromalla, Shaun

Kehoe, John Tone, Jordan Esposito, Michael DeMartino, Richard Aylmer, Paul Miller, John

Fitzpatrick, Paul O’Dell, and Officers John Doe 1-97 (collectively “Defendants”) on the grounds

that: Plaintiffs’ putative class satisfies the Requirements of Fed. R. Civ. P. Rule 23(a), b(2) and
                                                  1
      Case 1:17-cv-02192-JGK-RWL Document 165 Filed 06/14/19 Page 2 of 2



b(3) and is therefore appropriate for certification.

       In accordance with Local Rule L.R. 6.1(b), Defendants’ response must be filed within

fourteen days after service of the moving papers, and Plaintiffs’ reply must be served within seven

days after service of the answering papers.

       Plaintiffs respectfully request that oral argument on this Motion be set for a date and time

by the Court.



June 14, 2018                                          Winston & Strawn LLP

                                                       By: /s/ Thomas Patrick Lane
                                                       Michael S. Elkin
                                                       Thomas Patrick Lane
                                                       Seth E. Spitzer
                                                       Ross M. Kramer
                                                       Matthew A. Stark
                                                       200 Park Avenue
                                                       New York, NY 10166
                                                       (212) 294-6700

                                                       Daniel R. McNeely (pro hac vice)
                                                       35 W. Wacker Dr.
                                                       Chicago, IL 60601
                                                       312-558-5600


                                                       The Legal Aid Society

                                                       By: /s/ Cynthia Conti-Cook
                                                       Cynthia Conti-Cook
                                                       199 Water Street
                                                       New York, NY 10038
                                                       (212) 577-3265

                                                       Attorneys for Plaintiffs




                                                  2
